—Order unanimously affirmed without costs. Memorandum: The evidence, supports Family Court’s determination that termination of respondent’s parental rights is in the best interests of the children (see, Matter of Star Leslie W., 63 NY2d 136, 147-148; Matter of Katara F., 231 AD2d 844, 845, lv denied 89 NY2d 805). The record establishes that, despite respondent’s denials, respondent has ongoing problems with domestic violence and anger control and fails to seek treatment. Respondent also contends that the plea allocution following two days of testimony at the fact-finding hearing was insufficient to sustain a finding of permanent neglect (see, Family Ct Act § 622). The record establishes that the admissions were made knowingly and voluntarily, and thus they provide a sufficient basis for the adjudication of permanent neglect (see, Family Ct Act § 622; Matter of Jennifer R. [appeal No. 1], 247 AD2d 873). Finally, we reject the contention of respondent that he received ineffective assistance of counsel (see, People v Baldi, 54 NY2d 137, 147). Ineffectiveness may not “be inferred merely because the attorney counseled respondent to admit the allegations in *885the petition” (Matter of Nasir H., 251 AD2d 1010, lv denied 92 NY2d 809). (Appeal from Order of Allegany County Family Court, Feeman, Jr., J. — Terminate Parental Rights.) Present— Pine, J. P., Lawton, Hayes, Wisner and Scudder, JJ.